DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on October 20, 2020.
Claims 1-9 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (U.S. Pub. No. 2006/0092453 A1, hereinafter as “Okada”).
With regard to claim 1, the claim is drawn to an image forming apparatus (Okada, i.e. Fig. 2, the image forming apparatus 101), comprising: 
a communication interface (Okada, i.e. Fig. 2, the external communication unit 205); 
an image forming device (Okada, i.e. Fig. 2, the printer unit 207); 
a user interface (Okada, i.e. Fig. 2, the operation unit 203); 
a memory (Okada, i.e. Fig. 2, the memory 204); and 
a controller (Okada, i.e. Fig. 2, the control unit 201) configured to: 
when print job data constituting a print job is received through the communication interface, and on condition that the received print job data indicates a first parameter being applied to the print job (see Okada, i.e. in Fig. 33A, input job including output setting [or as “a first parameter being applied to the print job” as claimed], and correspondingly in para. 173-175, discloses that “[0173] Upon detection of a print job input from the external apparatus or the scanner unit 202 of the self-apparatus (step S3301), the control unit 201 executes processing for saving this print job in the hard disk 208 (step S3302). Upon saving the print job, when the operator selects "box" from the function selection area 401, the print job is stored in the box of the operator who is currently using the image forming apparatus 101…”; in addition, in Fig 4-5 and in para. 79, discloses the print setting parameters, by disclosing that “[0079] Reference numeral 402 denotes a processing condition setting area which comprises operation instruction keys used by the operator to set various processing conditions (e.g., print setting parameters, see 
execute a print-in-progress screen displaying process, in which the controller controls the user interface to display a print-in-progress screen including a specific object while the image forming device is in progress of image printing for the print job (see Okada, i.e. in Fig. 33A, step D3306, disclose displaying authentication window, and further in Fig. 7, disclose a display example of an operation window (user interface) to be displayed on the display unit 301, and correspondingly in para. 106, discloses that “[0106] Note that the control unit 201 controls the display unit 301 to display an operation window of FIG. 7, so as to notify the user of the job processing status during the trial print operation. In this example, the job is processed as a receipt number "0006", and the window in FIG. 7 notifies the user that the number of print copies is 1, and the print operation of the image of the first page of the job is now in progress. [or as “a print-in-progress screen displaying…”], the figure further illustrates print settings like “number of pages”, “number of copies”, “print density” (i.e. in Fig. 7), and further settings like “paper selection”, “double-side copy” and etc.(in Fig. 9) [or as “specific object”]); and 
in response to an operation to the specific object in the print-in-progress screen through the user interface rendered before completion of the image printing for the print job, execute a print resuming process, in which the controller aborts the image printing in compliance with the first parameter and controls the image forming device to print images for the print job in compliance with a second parameter (see Okada, i.e. in fig. 9 and in para. 123-124, disclose that “…. when the user inputs the setting change instruction of the job with the receipt number "0006" by pressing the "setting change" key 2 on the window in FIG. 8, the control unit 201 controls to display, e.g., a display window in FIG. 9 on the display unit 301 and to allow the user to change the settings of the print conditions of the job in response to this instruction. In the example of FIG. 9, the user can change the number of output copies, the setting of paper sheets used in the job, that of a print density, that of a binding margin, that of finishing, and that of double- or single-sided printing [or as “in which the controller aborts the image printing in compliance with the first parameter and controls the image forming device to print images for the print job in compliance with a second parameter” when for example, changing from single-sided to double-sided setting]. Since this job is initially set with "5" copies as the number of output copies, the control unit 201 controls the display unit 301 to display "5" as a default value in correspondence with the number of output copies set by the user before the trial print operation, as shown in FIG. 9, even when the setting of the number of output copies is to be changed”; also see details in Fig. 33B, i.e. steps S3316-S3325, and further in para. 187, discloses that “[0187] Upon completion of the change processing, since the control unit 201 displays the window shown in FIG. 30 (box mode) or FIG. 13 (copy mode) on the display screen of the display unit 301, if the operator designates a "print start" button image on this window (step S3324), the flow advances to step S3325 to execute print processing based on the print job to be printed (step S3325)…” [or as “execute a print resuming process…”]).
With regard to claim 2, the claim is drawn to the image forming apparatus according to claim 1, wherein the controller is configured to, when executing the print resuming process to abort the image printing for the print job, control the image forming device to complete printing an image for a currently printing page in compliance with the first parameter and print an image for an unprinted page in the print job in compliance with the second parameter (see Okada, i.e. in fig. 9 and in para. 123-124, disclose that “…. when the user inputs the setting change instruction of the job with the receipt number "0006" by pressing the "setting change" key 2 on the window to change the settings of the print conditions of the job in response to this instruction. In the example of FIG. 9, the user can change the number of output copies, the setting of paper sheets used in the job, that of a print density, that of a binding margin, that of finishing, and that of double- or single-sided printing [or as “control the image forming device to complete printing an image for a currently printing page in compliance with the first parameter and print an image for an unprinted page in the print job in compliance with the second parameter”]. Since this job is initially set with "5" copies as the number of output copies, the control unit 201 controls the display unit 301 to display "5" as a default value in correspondence with the number of output copies set by the user before the trial print operation, as shown in FIG. 9, even when the setting of the number of output copies is to be changed”; also see details in Fig. 33B, i.e. steps S3316-S3325, and further in para. 187, discloses that “[0187] Upon completion of the change processing, since the control unit 201 displays the window shown in FIG. 30 (box mode) or FIG. 13 (copy mode) on the display screen of the display unit 301, if the operator designates a "print start" button image on this window (step S3324), the flow advances to step S3325 to execute print processing based on the print job to be printed (step S3325)…” [or as “when executing the print resuming process to abort the image printing for the print job …”]).
With regard to claim 8, the claim is drawn to the image forming apparatus according to claim 1, wherein a plurality of items of print settings are applicable to the print job, each one of the plurality of items of print settings having the first parameter and the second parameter (see Okada, i.e. in Fig. 4-7 and etc., discloses the plurality of settings, such as number of output copy, print density, magnification percentage, type of sheet, finishing settings, double/singled and etc.); and 

With regard to claim 9, the claim is drawn to the image forming apparatus according to claim 1, wherein the first parameter is double-sided printing, and wherein the second parameter is single-sided printing (see Okada, i.e. in Fig. 6, 8, 9, 12, and etc., discloses the settings of “double-sided” and “single-sided” settings, and further in para. 123, discloses that “[0123] On the other hand, when the user inputs the setting change instruction of the job with the receipt number "0006" by pressing the "setting change" key 2 on the window in FIG. 8, the control unit 201 controls to display, e.g., a display window in FIG. 9 on the display unit 301 and to allow the user to change the settings of the print conditions of the job in response to this instruction. In the example of FIG. 9, the user can change the number of output copies, the setting of paper sheets used in the job, that of a print density, that of a binding margin, that of finishing, and that of double- or single-sided printing. Since this job is initially set with "5" copies as the number of output copies, the control unit 201 controls the display unit 301 to display "5" as a default value in correspondence with the number of output copies set by the user before the trial print . 

Allowable Subject Matter
With regard to Claims 3-7, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 3, the closest prior arts of record, Okada, do not disclose or suggest, among the other limitations, the additional required limitation of “… delete the print data for an unprinted page in the print job without causing the image forming device to print an image for the unprinted page; request for resending the print job from the external device being a sender of the print job; control the image forming device to print the image for the unprinted page in the print job resent from the external device in compliance with the second parameter; and cause the external device to maintain the print data for each page in the print job until the image printing for the print job is completed”.  These additional features in combination with all the other features required in the claimed invention,  are neither taught nor suggested by Okada. 
With regard to claim 4, the closest prior arts of record, Okada, do not disclose or suggest, among the other limitations, the additional required limitation of “… execute a print job operation occurrence transmitting process, in which the controller transmits operation occurrence information to an external device being a sender of the print job data through the communication 
With regard to claim 5, the closest prior arts of record, Okada, do not disclose or suggest, among the other limitations, the additional required limitation of “… wherein the controller is configured to, in response to the operation rendered to the specific object in the print-in-progress screen through the user interface, store operation experience information in the memory in association with identifying information of an external device being a sender of the print job data, the operation experience information indicating a past experience of the operation rendered to the specific object; and wherein the controller is configured to, in response to receiving of a confirmation signal from a predetermined external device through the communication interface, execute a print job reply transmitting process, in which the controller transmits a reply signal to the predetermined external device through the communication interface, the reply signal indicating presence or absence of the operation experience information associated with the predetermined external device in the memory, the confirmation signal being a signal transmitted to the image forming apparatus from the predetermined external device when a new print job with the first parameter applied thereto is accepted in the predetermined external device, the confirmation signal including identifying information of the predetermined external device, the controller being configured to, on condition that identifying information matching with the identifying information of the predetermined external device included in the confirmation signal is stored in the memory, transmit the reply signal indicating presence of the 
With regard to claim 6, the closest prior arts of record, Okada, do not disclose or suggest, among the other limitations, the additional required limitation of “… wherein the controller is configured to, on condition that a remaining amount of the image printing for the print job, for which the image forming device is currently controlled to print the images, is greater than or equal to a predetermined amount, execute the print-in-progress displaying process, the controller being configured to, on condition that the remaining amount of the image printing for the print job is smaller than the predetermined amount, refrain from executing the print-in-progress displaying process”.  These additional features in combination with all the other features required in the claimed invention,  are neither taught nor suggested by Okada. 
With regard to claim 7, the closest prior arts of record, Okada, do not disclose or suggest, among the other limitations, the additional required limitation of “… wherein a plurality of items of print settings are applicable to the print job, a predetermined one of the plurality of items of print settings having a third parameter and a fourth parameter; wherein applying one of the third parameter and the fourth parameter in the predetermined one of the plurality of items of the print settings to the print job invalidates the other of the third parameter and the fourth 
Therefore, claims 3-7 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaguchi (U.S. Pat/Pub No. 2016/0034229 A) disclose an invention relates to a printing system, controlling method, printing apparatus, and storage medium. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675